Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/26/2021 has been entered.
Claims 1-3, 5-11, 13-16 and 18-21 have been examined. 

Response to Amendment
In the instant amendment, claims 19-21 are newly added.
. The 35 USC §101 rejection over claims 1 and 4-9 is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-11, 16, and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2014/0304818 to Li in view of US 2017/0132277 to Hsiao et al. (hereafter “Hsiao”), and further in view of US 2016/0154590 to Fan et al. (hereafter “Fan”) and US 2011/0058440 to Smith et al. (hereafter “Smith”)

As per claim 1, Li discloses a memory system, comprising: 
a set of media (FIG. 3; paragraphs 0066, 0076 and 0107: a set of local and cloud storage storing virus engines);
a plurality of inter-process communication channels (FIG. 3; paragraphs 0068, 0070, 0073 and 0075); and
a controller configured to run a plurality of processes that communicate with each other using inter-process communication messages transmitted via the plurality of inter-process communication channels (FIG. 3; paragraphs 0068, 0070, 0073 and 0075), in response to requests from a host system to store data in the media (paragraphs 0071-0072 and 0075) or retrieve data from the media (paragraphs 0019-0020 and 0041).
Li does not explicitly disclose wherein a message manager examines requests from the host system, identifies a plurality of combinable requests, generates a combined request, and provides the combined request to the plurality of processes as a substitute of the plurality of combinable requests; wherein addresses specified in the plurality of combinable requests are not contiguous in a logical memory address space.
Hsiao further discloses wherein a message manager examines requests from the host system (FIGs. 1), identifies a plurality of combinable requests (FIGs. 1; paragraphs 0150, 0153 and 0156), generates a combined request (paragraphs 0150, 0153 and 0156), and provides the combined request to the plurality of processes as a substitute of the plurality of combinable requests (paragraphs 0150, 0153 and 0156).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hsiao into Li’s teaching because it would provide for the purpose of enabling users to perform complex data analyses based upon data from multiple data sources (Hsiao, paragraph 0006).
Fan further discloses wherein addresses specified in the plurality of combinable requests (paragraph 0052: “In an exemplary application, the memory access processing apparatus may classify and combine multiple memory access requests by a same granularity, or a same request type, or a same range of memory access addresses, to form a memory access request with a relatively large granularity, and send, in a unified manner, the formed memory access request to the memory controller for executing a memory access operation.”) are not contiguous in a memory address space (paragraph 0052: “In this embodiment of the present disclosure, a corresponding first code bit identifier is configured in the code bit vector of the new memory access request for the memory addresses accessed by the memory access requests that are combined, so that the memory controller can correctly obtain, by means of parsing, multiple memory addresses to be accessed by the processor. These memory addresses may be non-contiguous”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fan into Li’s teaching and Hsiao’s teaching because it would provide for the purpose of multiple memory access requests with relatively small granularities can be combined into a memory access request with a relatively large granularity, so that memory access operations of multiple memory access requests on the memory controller can be implemented by accessing the memory controller only once, which improves memory bandwidth utilization, ensures that the memory controller can process, in a timely manner, a memory access request sent by the processor, and further improves flexibility of configuring a memory address in the memory access request (Fan, paragraph 0052).
Smith further discloses wherein addresses are not contiguous in a logical memory address space (paragraph 0227: “For example, the atomic data unit may be a packet, a page, a logical page, a logical packet, a block, a logical block, a set of data associated with one or more logical block addresses (the logical block addresses may be contiguous or noncontiguous), a file, a document, or other grouping of related data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Smith into Li’s teaching, Hsiao’s teaching and Fan’s teaching because it would provide for the purpose of In certain embodiments, the data may be organized into atomic data units. For example, the atomic data unit may be a packet, a page, a logical page, a logical packet, a block, a logical block, a set of data associated with one or more logical block addresses (the logical block addresses may be contiguous or noncontiguous), a file, a document, or other grouping of related data. In such embodiments, the corruption module 516 may delay sending the acknowledgement until the entire atomic data unit has passed through the choke point (Smith, paragraph 0227).


As per claim 2, Li discloses wherein the set of media includes a flash memory (FIG. 3; paragraphs 0066, 0076 and 0107-0108).

As per claim 3, Li does not explicitly disclose wherein the memory system is a solid state drive.
Hsiao further discloses wherein the memory system is a solid state drive (paragraph 0220).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hsiao into Li’s teaching because it would provide for the purpose of enabling users to perform complex data analyses based upon data from multiple data sources (Hsiao, paragraph 0006).

As per claim 10, Li discloses a method, comprising:
providing a plurality of inter-process communication channels in a memory system having a set of media (FIG. 3; paragraphs 0066, 0076 and 0107: a set of local and cloud storage storing virus engines); and
running a plurality of processes in a controller in the memory system, wherein the processes communicate with each other using inter-process communication messages transmitted via the plurality of inter-process communication channels (FIG. 3; paragraphs 0068, 0070, 0073 and 0075), in response to requests from a host system to store data in the media (paragraphs 0071-0072 and 0075) or retrieve data from the media (paragraphs 0019-0020 and 0041).
Li does not explicitly disclose examining, by the memory system, requests from the host system; identifying, by the memory system, a plurality of combinable requests among the requests from the host system; generating a combined request; and providing the combined request to the plurality of processes as a substitute of the plurality of combinable requests; wherein addresses specified in the plurality of combinable requests are not contiguous in a logical memory address space.
Hsiao further discloses examining, by the memory system, requests from the host system (FIGs. 1); 
identifying, by the memory system, a plurality of combinable requests among the requests from the host system (FIGs. 1; paragraphs 0150, 0153 and 0156); 
generating a combined request (paragraphs 0150, 0153 and 0156); and 
providing the combined request to the plurality of processes as a substitute of the plurality of combinable requests (paragraphs 0150, 0153 and 0156).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hsiao into Li’s teaching because it would provide for the purpose of enabling users to perform complex data analyses based upon data from multiple data sources (Hsiao, paragraph 0006).
Fan further discloses wherein addresses specified in the plurality of combinable requests (paragraph 0052: “In an exemplary application, the memory access processing apparatus may classify and combine multiple memory access requests by a same granularity, or a same request type, or a same range of memory access addresses, to form a memory access request with a relatively large granularity, and send, in a unified manner, the formed memory access request to the memory controller for executing a memory access operation.”) are not contiguous in a memory address space (paragraph 0052: “In this embodiment of the present disclosure, a corresponding first code bit identifier is configured in the code bit vector of the new memory access request for the memory addresses accessed by the memory access requests that are combined, so that the memory controller can correctly obtain, by means of parsing, multiple memory addresses to be accessed by the processor. These memory addresses may be non-contiguous”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fan into Li’s teaching and Hsiao’s teaching because it would provide for the purpose of multiple memory access requests with relatively small granularities can be combined into a memory access request with a relatively large granularity, so that memory access operations of multiple memory access requests on the memory controller can be implemented by accessing the memory controller only once, which improves memory bandwidth utilization, ensures that the memory controller can process, in a timely manner, a memory access request sent by the processor, and further improves flexibility of configuring a memory address in the memory access request (Fan, paragraph 0052).
Smith further discloses wherein addresses are not contiguous in a logical memory address space (paragraph 0227: “For example, the atomic data unit may be a packet, a page, a logical page, a logical packet, a block, a logical block, a set of data associated with one or more logical block addresses (the logical block addresses may be contiguous or noncontiguous), a file, a document, or other grouping of related data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Smith into Li’s teaching, Hsiao’s teaching and Fan’s teaching because it would provide for the purpose of In certain embodiments, the data may be organized into atomic data units. For example, the atomic data unit may be a packet, a page, a logical page, a logical packet, a block, a logical block, a set of data associated with one or more logical block addresses (the logical block addresses may be contiguous or noncontiguous), a file, a document, or other grouping of related data. In such embodiments, the corruption module 516 may delay sending the acknowledgement until the entire atomic data unit has passed through the choke point (Smith, paragraph 0227).

As per claim 11, Li discloses wherein the set of media includes a flash memory (FIG. 3; paragraphs 0066, 0076 and 0107-0108).
Hsiao further discloses wherein the set of media includes a flash memory (paragraph 0220).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hsiao into Li’s teaching because it would provide for the purpose of enabling users to perform complex data analyses based upon data from multiple data sources (Hsiao, paragraph 0006).

As per claim 16, Li discloses a non-transitory computer storage medium storing instructions which, when executed by a memory system having a plurality of inter-process communication channels (FIG. 3; paragraphs 0068, 0070, 0073 and 0075), a set of media (FIG. 3; paragraphs 0066, 0076 and 0107: a set of local and cloud storage storing virus engines) and a controller (FIG. 3; paragraphs 0068, 0070, 0073 and 0075), cause the memory system to perform a method, the method comprising:
running a plurality of processes in the controller in the memory system, wherein the processes communicate with each other using inter-process communication messages transmitted via the plurality of inter-process communication channels (FIG. 3; paragraphs 0068, 0070, 0073 and 0075), in response to requests from a host system to store data in the media (paragraphs 0071-0072 and 0075) or retrieve data from the media (paragraphs 0019-0020 and 0041).
Li does not explicitly disclose examining, by the memory system, requests from the host system; identifying, by the memory system, a plurality of combinable requests among the requests from the host system; generating a combined request; and providing the combined request to the plurality of processes as a substitute of the plurality of combinable requests; wherein addresses specified in the plurality of combinable requests are not contiguous in a logical memory address space.
Hsiao further discloses examining, by the memory system, requests from the host system (FIGs. 1); 
identifying, by the memory system, a plurality of combinable requests among the requests from the host system (FIGs. 1; paragraphs 0150, 0153 and 0156); 
generating a combined request (paragraphs 0150, 0153 and 0156); and 
providing the combined request to the plurality of processes as a substitute of the plurality of combinable requests (paragraphs 0150, 0153 and 0156).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hsiao into Li’s teaching because it would provide for the purpose of enabling users to perform complex data analyses based upon data from multiple data sources (Hsiao, paragraph 0006).
Fan further discloses wherein addresses specified in the plurality of combinable requests (paragraph 0052: “In an exemplary application, the memory access processing apparatus may classify and combine multiple memory access requests by a same granularity, or a same request type, or a same range of memory access addresses, to form a memory access request with a relatively large granularity, and send, in a unified manner, the formed memory access request to the memory controller for executing a memory access operation.”) are not contiguous in a memory address space (paragraph 0052: “In this embodiment of the present disclosure, a corresponding first code bit identifier is configured in the code bit vector of the new memory access request for the memory addresses accessed by the memory access requests that are combined, so that the memory controller can correctly obtain, by means of parsing, multiple memory addresses to be accessed by the processor. These memory addresses may be non-contiguous”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fan into Li’s teaching and Hsiao’s teaching because it would provide for the purpose of multiple memory access requests with relatively small granularities can be combined into a memory access request with a relatively large granularity, so that memory access operations of multiple memory access requests on the memory controller can be implemented by accessing the memory controller only once, which improves memory bandwidth utilization, ensures that the memory controller can process, in a timely manner, a memory access request sent by the processor, and further improves flexibility of configuring a memory address in the memory access request (Fan, paragraph 0052).
Smith further discloses wherein addresses are not contiguous in a logical memory address space (paragraph 0227: “For example, the atomic data unit may be a packet, a page, a logical page, a logical packet, a block, a logical block, a set of data associated with one or more logical block addresses (the logical block addresses may be contiguous or noncontiguous), a file, a document, or other grouping of related data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Smith into Li’s teaching, Hsiao’s teaching and Fan’s teaching because it would provide for the purpose of In certain embodiments, the data may be organized into atomic data units. For example, the atomic data unit may be a packet, a page, a logical page, a logical packet, a block, a logical block, a set of data associated with one or more logical block addresses (the logical block addresses may be contiguous or noncontiguous), a file, a document, or other grouping of related data. In such embodiments, the corruption module 516 may delay sending the acknowledgement until the entire atomic data unit has passed through the choke point (Smith, paragraph 0227).

As per claim 19, Li does not explicitly disclose wherein the plurality of processes generates a response to the combined request; and the message manager further generates, from the response to the combined request, a plurality of responses for the plurality of combinable requests.
Hsiao further discloses wherein the plurality of processes generates a response to the combined request (FIGs. 8-9; paragraphs 0039, 0124, 0141 and 0153: “Data analysis system 702 may then execute the modified combined query and obtain an analysis result set that represents the results of the user-specified analysis.” [Wingdings font/0xE0] a result from executing the combined query (a response to the combined request as claimed)); and 
the message manager further generates, from the response to the combined request a plurality of responses for the plurality of combinable requests (FIGs. 8-9; paragraphs 0039, 0124, 0141 and 0153: “Combined query execution subsystem 908 may forward the analysis result set to analysis subsystem 910, which may then display the results to the user via user interface subsystem 902. If a visualization is to be generated, the analysis result set 916 may be forwarded to a visualization generator subsystem 912 that is configured to generate the requested visualization (e.g., a line graph as described earlier in the Sales Region example).” [Wingdings font/0xE0] each result (each line of graph) in the result set is extracted and displayed in GUI).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hsiao into Li’s teaching because it would provide for the purpose of enabling users to perform complex data analyses based upon data from multiple data sources (Hsiao, paragraph 0006).

As per claim 20, it is a medium claim, which recite(s) the same limitations as those of claim 19. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 19.

As per claim 21, it is a method claim, which recite(s) the same limitations as those of claim 19. Accordingly, claim 21 is rejected for the same reasons as set forth in the rejection of claim 19.


Claims 5-8, 13-14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of Hsiao, Fan and Smith, as applied to claims 4, 12 and 16, and further in view of US 2010/0287187 to Wang et al. (hereafter “Wang”)

 
As per claim 5, Li does not explicitly disclose wherein the memory system receives from the host system the plurality of combinable requests in accordance with a predetermined protocol; the plurality of responses are communicated from the memory system to the host system in accordance with the predetermined protocol; and the predetermined protocol limits data items to be addressed by each request to a predetermined size limit.
Wang further discloses wherein the memory system receives from the host system the plurality of combinable requests in accordance with a predetermined protocol (FIG. 1; paragraph 0035); 
the plurality of responses are communicated from the memory system to the host system in accordance with the predetermined protocol (FIG. 1; paragraphs 0035, 0041 and 0071); and 
the predetermined protocol limits data items to be addressed by each request to a predetermined size limit (FIG. 1; paragraphs 0035, 0041 and 0071).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Wang into Li’s teaching, Hsiao’s teaching, Fan’s teaching and Smith’s teaching because it would provide for the purpose of the query condition is a description of characteristics of text layout information, setting up the query condition containing the layout information comprises: including a description of characteristics of at least one of character font, character size, text color, text filling style, text outline style and special effect of character in the query condition (Wang, paragraph 0008).

As per claim 6, Li does not explicitly disclose wherein the plurality of combinable requests are identified based on requesting a common set of operations to be operated upon different portions of the media addressed using different addresses.
Hsiao further discloses wherein the plurality of combinable requests are identified based on requesting a common set of operations to be operated upon different portions of the media addressed (paragraphs 0150, 0153 and 0156) using different addresses (FIGs. 4-5; paragraphs 0010, 0012, 0038 and 0040).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hsiao into Li’s teaching because it would provide for the purpose of enabling users to perform complex data analyses based upon data from multiple data sources (Hsiao, paragraph 0006).

As per claim 7, Li does not explicitly disclose wherein the addresses specified in the plurality of combinable requests are contiguous in a logical memory address space.
Fan further discloses wherein the addresses specified in the plurality of combinable requests (paragraph 0052).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fan into Li’s teaching and Hsiao’s teaching because it would provide for the purpose of multiple memory access requests with relatively small granularities can be combined into a memory access request with a relatively large granularity, so that memory access operations of multiple memory access requests on the memory controller can be implemented by accessing the memory controller only once, which improves memory bandwidth utilization, ensures that the memory controller can process, in a timely manner, a memory access request sent by the processor, and further improves flexibility of configuring a memory address in the memory access request (Fan, paragraph 0052).
Smith further discloses the addresses are contiguous in a logical memory address space (paragraph 0227: “For example, the atomic data unit may be a packet, a page, a logical page, a logical packet, a block, a logical block, a set of data associated with one or more logical block addresses (the logical block addresses may be contiguous or noncontiguous), a file, a document, or other grouping of related data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Smith into Li’s teaching, Hsiao’s teaching and Fan’s teaching because it would provide for the purpose of In certain embodiments, the data may be organized into atomic data units. For example, the atomic data unit may be a packet, a page, a logical page, a logical packet, a block, a logical block, a set of data associated with one or more logical block addresses (the logical block addresses may be contiguous or noncontiguous), a file, a document, or other grouping of related data. In such embodiments, the corruption module 516 may delay sending the acknowledgement until the entire atomic data unit has passed through the choke point (Smith, paragraph 0227).

As per claim 8, Li does not explicitly disclose wherein the combined request identifies the different addresses using an address list.
Hsiao further discloses wherein the combined request identifies the different addresses using an address list (paragraphs 0013 and 0035-0037).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hsiao into Li’s teaching because it would provide for the purpose of enabling users to perform complex data analyses based upon data from multiple data sources (Hsiao, paragraph 0006).

As per claim 13, it is memory system claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 13 is rejected for the same reasons as set forth in the rejection of claim 5.

As per claim 14, it is memory system claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 18, it is media claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 5.

Claims 9, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of Hsiao, Fan, Smith and Wang, as applied to claims 6 and 13, and further in view of US 2007/0079044 to Mandal et al. (hereafter “Mandal”)

As per claim 9, Li does not explicitly disclose wherein the combined request identifies the different addresses using an address range.
Mandal further discloses wherein the combined request identifies the different addresses using an address range (paragraphs 0005, 0060, 0066 and 0077).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Mandal into Li’s teaching, Hsiao’s teaching, Fan’s teaching, Smith’s teaching and Wang’s teaching because it would provide for the purpose of merging multiple data transfer requests and transmitting the merged requests as a single packet on a packetized bus such as a PCI Express (PCI-E) bus (Mandal, paragraph 0005).

As per claim 15, it is memory system claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 9.

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4378, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193